Title: To James Madison from David Jones, 4 January 1814
From: Jones, David
To: Madison, James


        
          Dear Sir,
          Eastown Chester County January 4. 1814.
        
        I have recovered my health in a good Degree. Necessity tryigers me to return to the old way of Living on mush & milk, which suits my Stomach well. I am now astonished that I have been the Dupe of senseless Custom for fifty years. I shall carry the reform further, I am about burning a hommany mortar for the use of my family. Nothing is more agreeable to me, but Pennsylvania is unacquainted with it, which is a great mistake in our Diet.
        The Plan of opperation last Campaign has been followed with such Consequences as I foresaw; but my voice could not be heard. I only guessed, for I was not in the secret. Already, we have paid for our unmilitary movements, if nothing worse follows, I shall be glad. We have paid Dearly, for leaving an Enemy in our rear. Experientia Docet. I am not afraid of repeating the blunder. I am willing that the Enemy should beleive that montreal is the primary object, but your good Sense will convince you that it would be ruinous.
        From New york, I hear Ship Carpinters are gone towards the Lakes. I am in hopes you have seen the Propriety of building the gun Boats, which I recommended in a former Letter, nothing else can ensure Success. Perhaps you are not fully informed of the state of our Frontiers. Great Part of the people are the most impudent Traitors & Rascals of the worst Class, that were ever suffered to live under our government. At sackets harbour, I preached constantly. The villains attended divine worship, not to receive any benefit, but to count our Ranks, and send off a boat in the afternoon, to carry information to the Enemy. This was constantly done.
        To Detect Treason, & prevent insult something must be done, and what is that something? Impute it not to arrogance if I should give my opinion. I have served long in the army & must have some military knowledge, & I will give it as my opinion, that nothing short of establishing martial Law for 20 miles of our Lines, will answere any good Purpose. General Armstrong can Judge on this Subject. The generals must have power within that distance to apprehend any suspected Person, & try him by a Court martial, and if found guilty, hang him on the Spot. This is the only way to suppress Treason; and nothing but severity will do.
        
        I suppose Col. wilcocks, a canadian, is at washington now. Give him power to raise a regiment of canadians. They will fight de[s]perately, for all is at stake with them. The Enemy are de[s]perate, they are playing the last game, by ruining the Canadians who will not Join them. This proves, they do not expect to keep the Country. If we act wisely, and cross first & take Prescot, they will all be taken prisoners, or remain dead Corps on the ground.
        One thing was rong last campaign, if be proper to call Blunders a Campaign, that is, our Commanders either wanted power, or they neglected to sware every Suspected Person. This power I hope they will possess next Campaign. When the Season becomes moderate, I hope to see you. God be with you. I am with great esteem your humble Servt.
        
          David Jones
          Chaplain
        
      